Notice of Allowance
The amendments and response filed 24 December 2020 are acknowledged and have been considered in their entirety.  Claims 1-13 and 15-18 are pending; claims 15-18 are withdrawn and claims 1-13 are subject to examination.  
The rejections of claims 4, 6 and 11 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims to recite a comparative in claim 4 and remove indefinite language in claims 6 and 11.
The rejection of claims 1-4 and 6-13 as being anticipated by Klaassen & Hartman (WO 2015/028583 – cited on IDS) in view of Van Maris et al. (WO 2014/129898 – cited on IDS) is withdrawn upon further consideration and in view Applicants convincing remarks (See pp. 11-14).  In particular, it is convincing that Klaassen teaches increasing NADH and Van Maris teach less NADH which leaves the two incompatible.  Given that both are considered the closest prior art, then the prior art does not teach nor make obvious a recombinant cell comprising the genes as recited in (a)-(d) as in claim 1.  

Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 June 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney C.G. Moore on 24 February 2021.
The application has been amended as follows: 

In the Claims (claim set of 12/24/2020):
15.    (Currently amended) A process for preparing a fermentation product, comprising preparing a fermentation product from a fermentable carbohydrate, optionally selected from the group of glucose, fructose, sucrose, maltose, xylose, arabinose, galactose and mannose, wherein said preparing is carried out by contacting the cell according to claim 1 with the fermentable carbohydrate under anaerobic conditions 

Conclusion
	Claims 1-13 and 15-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        24 February 2021